UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07168) Hennessy Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-966-4354 Date of fiscal year end: October 31 Date of reporting period: July 1, 2011 – June 30, 2012 Item 1. Proxy Voting Record. Hennessy Cornerstone Growth II Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Hennessy Cornerstone Growth II Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Consolidated Graphics 8/25/2011 CGX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Compensation of named executive officers Issuer For 3 years 3. The frequency of ovte on executive compenstation Issuer 3 years For 4. Rat KPMG Issuer For Hennessy Cornerstone Growth II Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt AAR Corporations 10/12/2011 AIR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive ocmp Issuer For 1 year 3. Frequency of votes for executive comp Issuer 1 year For 4. Approval of ammendment to the stock benefit plan to add Issuer For performance criteria For 5. Rat KPMG Issuer For Hennessy Cornerstone Growth II Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Education Management 10/28/2011 EDMC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Vote on Executive compensation Issuer For 3 year 4. Frequency of future votes on executive comp. Issuer 3 years Hennessy Cornerstone Growth II Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Dycom Industries 11/22/2011 DY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve vote on executive officers compensation Issuer For 1 year 4.Frequency of future votes on executive compensation Issuer 1 year Hennessy Cornerstone Growth II Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt DFC Global Corp 11/10/2011 DLLR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation of named executives Issuer For 3 years 3. Frequency of votes on future officer compensation Issuer 3 year For 4. Rat Ernst & Young Issuer For Hennessy Cornerstone Growth II Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt IDT Corporation 12/15/2011 448947 507 IDT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of 2005 stock option and incentive plan that Issuer For will increase number of shs of class B common stk available for grant of awards. Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt McKesson Corp 7/27/2011 MCK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of vote on executive compensation Issuer 1 year For 5. Approval of amendment of certificate of Inc. Issuer For For 6. Approve to reduce the vote required to adopt, alter Issuer For or repeal any by-law. For 7. Approval to eliminate the supermajority voting Issuer For requirements, and associated 'fair price' provision, applicable to certain business combinations For 8. Approval to remove a transitional privison related Issuer For to the classified board structure eliminated in 2007 For 9. Approval to conform the 'interested transactions' Issuer For provisions and the stockholder action provision to applicable law. Against 10.Stockholder prop on significant executive stock Issuer Against retention for two years beyond retirement. Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Procter & Gamble 10/11/2011 PG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/cing firm Issuer For For 3. Advisory vote on the company Say on Pay vote Issuer For 1 year 4. Frequency of future votes on executive comp. Issuer 1 year For 5. Amend the Companys articles of inc. Issuer For Against 6. Cumulative voting shareholder Against Against 7. Animal testing shareholder Against Against 8. Electioneering contributions shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt ACE Limited Spec. 1/9/2012 H0023R105 ACE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approval of amendment to increase dividends from Issuer For legal reserves Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Johnson Controls 1/25/2012 JCI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Pricewaterhousecoopers Issuer For For 3. Advisory vote on comp on executive officers Issuer For Against 4. Shareholder prop: to declassify the BOD shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Hewlett-Packard 3/21/2012 HPQ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg pub a/cing firm Issuer For For 3. Advisory vote on executive compensation Issuer For Against 4. Entitled executives to retain significant stock shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Weyerhaeuser Co. 4/12/2012 WY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of executive compensation Issuer For For 3. Appointment of auditors Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Eli Lilly Co. 4/16/2012 LLY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve comp paid to executive officers Issuer For For 4 & 5. Approve amendments to the Articles of Incorp. Issuer For Against 6. Prop req company establish a maj vote committee shareholder Against Against 7. Prop on transparency in animal research shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Honeywell Intnl. 4/23/2012 HON Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of ind. Accountants Issuer For For 3. Advisory vote executive compensation Issuer For Against 4. Independent board chairman shareholder Against Against 5. Political contributions shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Citigroup, Inc. 4/17/2012 C Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approve the 2009 stock incentive plan Issuer For For 4. Approve 2011 executive compensation Issuer For Against 5. Prop. Requesting a report on prior govt. service shareholder Against of certain individuals. Against 6. Prop. Requesting eport on lobbying and political shareholder Against contributions Against 7. Prop. Requesting the executives retain 25% fo their shareholder Against stock for one year following termination. Against 8. Prop. Requesting the audit committee conduct an shareholder Against independent review and report on controls related to loans, foreclosures, and securitiations. Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Humana Incorp 4/26/2012 HUM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Approval of compensation of executive officers. Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Boeing Co. 4/30/2012 BA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer for For 2. Approve named executive officer compensation Issuer for For 3. Rat Deloitte & Touche Issuer for Against 4. Report on political and trade assoc. contribtuons shareholders Against Against 5. Action by written consent shareholders Against Against 6. Retention of significant stock by former executives shareholders Against Against 7. Extraordinary retirement benefits shareholders Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pfizer Incorp. 4/26/2012 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approval of executive compensation Issuer For Against 4. Re publication of political contributions shareholder Against Against 5. Re actions by written consent shareholder Against Against 6. Re special shareholder meetins shareholder Against Against 7. Re advisory vote on director pay shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt A T & T Incorp. 4/27/2012 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of independent auditors Issuer For For 3. Advisory approval of executive compensation Issuer For For 4. Amend Certificate of incorporation Issuer For Against 5. Political contirbutions report Shareholder Against Against 6. Limit wireless network manangement Shareholder Against Against 7. Independent Board Chairman Shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Fifth Third Bancorp 4/17/2012 FITB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. Deloitte & Touche Issuer For For 3. Amend Articles of Incorporation Issuer For For 4. Approve the compensaton of executives Issuer For 1 year 5. Frequency of votes on executive compensation Issuer 1 year Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Baker Hughes Inc. 4/26/2012 BHI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve resolution related to executive comp. Issuer For Against 4. Re a majority vote tandard for director elections shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Abbott Labs. 4/27/2012 ABT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Say on pay Issuer For Against 4. Transparency in animal research shareholder against Against 5. lobbying disclosure shareholder against Against 6. independent board chair shareholder against Against 7. Tax gross-ups shareholder against Against 8. equity retention and hedging shareholder against Against 9. incentive compensation shareholder against Against 10. Ban accelerated vesting of awards upon a chge in shareholder against control Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The PNC Fincl. 4/24/2012 PNC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. PricewaterhouseCoopers Issuer For For 3. Approve named executive officer compensation Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Marathon Oil 4/25/2012 MRO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Approve vote on executive compensation Issuer For For 4. Approval of 2012 incentive compensation plan Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Torchmark Corp 4/26/2012 TMK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of auditors Issuer For For 3. Approval of 2011 executive compensaiton Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt General Electric 4/25/2012 GE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/ting firm Issuer For For 3. Approval of amendment to GE 2007 l/t incentive plan Issuer For For 4. Approval of material terms of senior officer perf. Goals Issuer For Against 5. Cumulative voting shareholder Against Against 6. Nuclear activities shareholder Against Against 7. Independent Bard Chariman shareholder Against Against 8. Shareowner action b written consent shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Digital Realty 4/23/2012 DLR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approval of compensation of named exe. Officers Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Centerpoint Energy 4/26/2012 CNP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat Deloitte & Touche Issuer 3. Approve executive compensation Issuer Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Edison Internl. 4/26/2012 EIX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg public a/cing firm Issuer For For 3. Approve the executive compensation Issuer For Against 4. Re an ind board chariman shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ameriprise Fincl. 4/25/2012 AMP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of executive officers compensation Issuer For For 3. Rat PricewaterhouseCoopers Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cigna Corp. 4/25/2012 CI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of executive compensation Issuer For For 3. Rat PricewaterhouseCoopers Issuer For For 4. Approval of executive incentive plan-amended Issuer For No Vote 5. Amend by-laws to declassify board of directors Issuer Not Vote Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Nucor Corp. 5/10/2012 NUE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Pricewaterhousecoopers Issuer For Against 3. Prop re majority vote shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ebay Incorp. 4/28/2012 EBAY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation for executive officers Issuer For For 3. Approve, restate executive incentive award plan Issuer For For 4. Approve our employee stk purchase plan Issuer For For 5. Declassify our board of directors Issuer For For 6. prove stockholders with the right to call special meetings Issuer For For 7. Rat PricewaterhouseCoopers Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Wells Fargo 4/24/2012 WFC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Compensation for executive officers Issuer For For 3. Rat KPMG Issuer For against 4. Re adoption of policy to require an ind. Chairman shareholder against against 5. Provede for cumulative voting in contested director shareholder against elections against 6. Allow stockholders to nominate director candidates shareholder against against 7. Re investigation and report on internal controls for shareholder against mortgage servcing operations Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Bank of America 5/9/2012 BAC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote to approve executive compensation Issuer For For 3. Rat reg ind. Public accounting firm Issuer For against 4. Disclosure of government employment shareholder against against 5. Grassroos and other lobbying shareholder against against 6. executives to retain significant stock shareholder against against 7. Mortgage servicing operations shareholder against against 8. Prohibition on political spending shareholder against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt MetLife Inc. 4/24/2012 MET Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Vote to approve executive compensation Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Owens Corning 4/19/2012 OC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Approve executive compensation Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Wells Fargo & Co. 4/24/2012 9 WFC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Rat KMPG Issuer For Against 4. Re the adoption of a policy to require an ind chair. shareholdwer against Against 5. Re provide for cumulative voting in contested director shareholdwer against elections Against 6 To allow skhldrs to nominate director candidates shareholdwer against Against 7. re an investigation and report on internal controls shareholdwer against for mortgage serviciing operations. Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Invesco Limited 5/17/2012 G491bt108 IVZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote on executive compensation Issuer For For 3. Approval of 2012 employee stok purchase plan Issuer For For 4. Rat Ernst & Young Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Simon Property Group 5/17/2012 SPG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Rat Ernst & Young Issuer For For 4. Approval of 1998 stock incentive plan Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Centurylink, Inc. 5/23/2012 CTL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve charter to declassify the board Issuer For For 2. Approve charter to increase authorized shares. Issuer For For 3. Rat KPMG Issuer For For 4. Vote on executive compensation Issuer For Against 5. Bonus deferrals Issuer Against Against 6. Performance based restricted stock Issuer Against Against 7. Political Contributions reports Issuer Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Timken Co. 5/8/2012 TKR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt CF Industries Hldg. 5/10/2012 CF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote on executive compensation Issuer For For 3. Rat. KPMG Issuer For Against 4. Declassificaion of the board of directors shareholder Against Against 5. Majority voting standard for director elections shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Capital One Fincl 5/8/2012 COF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approval of executive compensation Issuer For For 4. Amended stock purchase plan. Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Boston Scientific 5/8/2012 BSX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Rat Ernst & Young Issuer For For 4 Provde for a majority vote standard in uncontested Issuer For elections Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Baxter Internl 5/8/2012 BAX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg public a/c ing firm Issuer For For 3. Approve executive compensation Issuer For For 4. Repeal classifed board shareholder For For 5. Adopt simple majority vote shareholder For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Wyndham WW 5/10/2012 WYN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Provide for the annual election of directors Issuer For For 3. Approve executive compensation Issuer For For 4. Rat Deloitte & Touche Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Marsh & Mclennan 5/17/2012 MMC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg public a/c ing firm Issuer For For 3. Approve executive compensation Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Anadarko Petro 5/15/2012 APC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approve 2012 omnibus incentive compensation plan Issuer For For 4. Approve executive compensation Issuer For Against 5. Adooption of policy of ind. Director chairman shareholder Against Against 6. Gender identity non discrimination policy shareholder Against Against 7. Accelerated vesting of equity awards shareholder Against Against 8. Report on political contribution shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lyondellbasell Ind. 5/9/2012 N53 745 100 LYB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adoption of annual accounts for 2012 Issuer For For 3. Discharge from liability of sole members Issuer For management board For 4. Discharge from liability of member of the supervisory Issuer For board For 5. Rat PricewaterhouseCoopers Issuer For For 6. Appointment of PricewaterhouseCoopers Issuer For For 7. Approve compensation Issuer For For 8. Rat/approve dividends Issuer For For 9. Approve executive compensation Issuer For For 10. Approe 2010 long term incentive plan Issuer For For 11. Approve 2012 global employee stk purchase plan Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt CSX Corp. 5/9/2012 CSX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For For 4. Transact such other business Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kraft Foods, Inc. 5/23/2012 KFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Amendment of Articles of Incorporation Issuer For For 4. Rat independent auditors Issuer For Against 5. Sustainable forestry report shareholder Against Against 6. Producer responsibility for packaging shareholder Against Against 7. Report on lobbying shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Dow Chemical Co. 5/10/2012 DOW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg public a/c ing firm Issuer For For 3. Approve executive compensation Issuer For for 4. Approval of 2012 stock incentive plan Issuer For For 5. Approval of 2012 employee stock purchase plan Issuer For Against 6. Shareholder action by written consent shareholder Against Against 7. Independent board chairman shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Occidental Petro 5/4/2012 OXY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Rat KPMG Issuer For Against 4. Required nomination of director w/enviornmental shreholder Against expertise. Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Union Pacific Corp 5/10/2012 UNP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Advisory vote on executive compensation Issuer For Against 4. Lobbyingactivities shareholder Against Against 5. Executive stock ownership shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Union Pacific Corp 5/10/2012 UNP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Rat ind reg. public a/c ing firm Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Firstenergy Corp. 5/15/2012 FE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg public a/c ing firm Issuer For For 3. Approve executive compensation Issuer For For 4. Approval of material terms of performanc goals Issuer For Against 5. Report on coal combustion waste shareholder Against Against 6. Report on coal related costs and risks shareholder Against Against 7. Adopt simple majority vote shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt CVS Caremark Corp 5/10/2012 CVS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For For 4. Stockholder actions by written consent Issuer For Against 5. Political contributions and expenditures shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Philip Morris 5/9/2012 PM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind auditors Issuer For For 3. Approve executive compensation Issuer For For 4. Approve 2012 performance incentive plan Issuer For Against 5. Independent board chair shareholder Against Against 6. Create an ind. Ethics committee shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Nextera Energy 5/25/2012 NEE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve executive compensation Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Prudential Fincl 5/8/2012 PRU Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Approve executive compensation Issuer For For 4. Eliminate supermajority voting provisions Issuer For Against 5. independent board chair shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ford Motor 5/10/2012 F Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg. public a/c ing firm Issuer For For 3. Approve on executive compensation Issuer For Against 4. Cumulative voting for election of directors shareholder Against Against 5. Consideration of a recaptialization plan to prove that all shareholder Against the companys outstanding stock have one vote per share Against 6. Allowing holders of 10% stock to call special shareholder Against meeting of shareholders. Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt ACE Limited 5/16/2012 H00 23R 105 ACE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of annual report Issuer For For 2.2 Apprval of statutory financial statements Issuer For For 2.3 Approval of consolidated financial statements Issuer For For 3 Allocation of disposable profit Issuer For For 4. Dischage of the board of Directors Issuer For For 5. Authroize share capital for general purposes Issuer For For 6. Election of PricewaterhouseCoopers Issuer For For 7. Rad ind reg. public a/c ing firm Issuer For For 8. Election of BDO AG as special auditing firm Issuer For For 9. Approval of the payment of a dividend Issuer For For 10. Approve executive compensation Issuer For For 11. Amended employee stock purchase plan Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Macy's Incorp. 5/18/2012 M Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approval of executive compensation Issuer For For 4. Approve of executive compensation plan Issuer For Against 5. Raccon dog fur shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Exxon Mobil Corp 5/30/2012 XOM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind auditors Issuer For For 3. Approve executive compensation Issuer For Against 4. Independent chairman shareholder Against Against 5. Majority vote for directors shareholder Against Against 6. report on political contributions shareholder Against Against 7. Amendment of EEO policy shareholder Against Against 8. Report on Natural Gas production shareholder Against Against 9. Greenhouse gas emissions goals shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Merck & Co. Inc. 5/22/2012 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/cing firm Issuer For For 3. Approve executive compensation Issuer For Against 4. Action by written consent shareholder Against Against 5. Special shareholder meetings shareholder Against Against 6. Report on charitable and poitical contribtuions shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Oil States Intl 5/15/2012 OIS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Wal-Mart Stores 6/1/2012 WMT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For Against 4. Political contributions rport shareholder Against Against 5. Director nomination policy shareholder Against Against 6. Repor re incentive compensation programs shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Goldman Sach 5/24/2012 GS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Rat PricewaterhouseCoopers Issuer For Against 4. Cumulative voting shareholder Against Against 5. Executive comp and l/t performance shareholder Against Against 6. Lobbying expenditures shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt JPMorgan 5/15/2012 JPM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Appt. of ind. Reg public a/cing firm Issuer For For 3. Approve executive cmpensation Issuer For Against 4. Political non partisanship shareholder Against Against 5. Ind. Director as chairman shareholder Against Against 6. Loan servicing shareholder Against Against 7. Corporate political contributions report shareholder Against Against 8. Genocide free investing shareholder Against Against 9. Action by written consent shareholder Against Against 10. Stock retention shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Computer Task 5/9/2012 CTGX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Rat an amendment to stock purchase plan to Issuer For increase number of shs - common stock Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pultegroup Inc. 5/9/2012 PHM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For For 3. Rat Ernst & Young Issuer For Against 4. Election of directors by majority shareholder Against Against 5. Performanc based shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Firstenergy Corp 5/15/2012 FE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg public a/cing firm Issuer For For 3. Approve executive officer compensation Issuer For For 4. Approve of term of perf goals Issuer For Against 5. Coal combustion waste shareholder Against Against 6. Coal-related costs and risks shareholder Against Against 7. Adopt simple majority vote shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt KBR, Incorporated 5/17/2012 KBR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Eliminate classifed structure of BOD/provide for Issuer For annual elections For 3. Remove unnecessary and outdate provisions Issuer For For 4. Rat KPMG Issuer For For 5. Approve executive compensaton Issuer For For 6. Approve amended 2006 stock/incentive plan Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Chevron Corp 5/30/2012 CVS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat reg public a/c ing firm Issuer For For 3. Approve executive compensation Issuer For Against 4. Exclusive forum provisions shareholder Against Against 5. Independent chairman shareholder Against Against 6. Lobbying disclosure shareholder Against Against 7. Country selection guidelines shareholder Against Against 8. Hydraulic fracturing shareholder Against Against 9. Accident risk oversight shareholder Against 10. Special meetings shareholder Against 11. Independent Director w/environamental expertise shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Affiliated Managers 6/18/2012 AMG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Rat PricewaterhouseCoopers Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Akamai Tech. 5/16/2012 00971T 101 AKAM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation of executives Issuer For For 3. Rat PricewaterhouseCoopers Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Target Corp. 6/13/2012 87612E 106 TGT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve s/t incentive plan Issuer For For 4. Approve executive compensation Issuer For Against 5. Electronics recycling shareholder Against Against 6. Prohibiting use of corporate funds for political shareholder Against elections or campaigns. Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Comcast Corp. 5/31/2012 CMCSA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind auditors Issuer For For 3. Approval of 202 emplyee stock purchase plan Issuer For For 4. Approval of 2011 employee stock purchase plan Issuer For Against 5. Cumulative voting in the election of directors shareholder Against Against 6. Chairman of the board be an ind. Director shareholder Against Against 7. Share retnetion poicy for senior executives shareholder Against Against 8. Poison pills subject to shareholder vote shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Devon Energy 6/6/2012 DVN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensaton Issuer For For 3. Rat ind. Auditors 2012 Issuer For For 4. Grant stockholders the right to call a special meeting Issuer For For 5. Approve the 2012 incentive compensatio plan Issuer For For 6. Approve 2009 l/t incentive compensation plan Issuer For Against 7. Report on the disclosure of lobbying policies and practices shareholder Against Against 8. Other matters shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Caterpillar Inc. 6/13/2012 CAT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg public a/cing firm Issuer For For 3. Advisory vote on executive comp Issuer For For 4. Amend restated certificate of inc/bylaws the right to call special meeting Issuer For For 5. Amend bylaw advance notice provisions Issuer For Against 6. report on political contributions and expenses shareholder Against Against 7. Director election majority vote standard shareholder Against Against 8. Review global corporate standards shareholder Against Against 9. Action by written consent shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Mastercard Incorp 6/5/2012 MA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory of executive compensation Issuer For For 3. Approval of amended 2006 non employee director equity comp Issuer For For 4. Approval of amended 2006 l/t incentive plan Issuer For For 5. Rat PricewaterhouseCoopers Issuer For Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Celgene Corp. 6/13/2012 CELG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approval of amended 2008 stock incentive plan Issuer For For 4. Approval of executive compensation Issuer For Against 5. Prop described in more detail in the proxy statement shareholder Against Hennessy Select Large Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Krispy Kreme 6/12/2012 KKD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation executive Issuer For For 3. Approval 2012 incentive plan Issuer For For 4. Rat PricewaterhouseCoopers Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Forest Laboratories 8/18/2011 FRX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval on compensation of executive officers Issuer For 1 one 3. Frequency of future vote on executive compensation Issuer 1 year For 4. Rat BBDO USA, LLP Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt General Mills 9/26/2011 GIS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve the 2011 Stock comp plan. Issuer For For 3. Approve the 2011 comp plan for ono-employee Dir. Issuer For For 4. Cast an adivsory vote on Executive comp Issuer For 1 year 5. Frequency of the vote on executive comp. Issuer 1 year for 6. Rat KPMG Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Harris Corp 10/28/2011 HRS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote on executive compensation Issuer For 1 year 3. Frequency of vote on future executive comp Issuer 1 year For 4. Rat of Ernst & Young Issuer For Against 5. Require an independent chairman of the board. shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lam Research 11/3/2011 LRCX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote on fiscal 2001 executive c ompensatin Issuer For 1 year 3. Frequency of vote on future executive comp Issuer For For 4. Rat ind reg public accounting firm Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sysco Corp. 11/16/2011 SYY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1 Directors Issuer For For 2. Approve compensation for executive officers Issuer For 1 year 3. Frequency of future votes on executive comp. Issuer 1 year For 4. Approve a staggered declassification of board Issuer For of directors over a 3 year period beginning with the election of the class II directors For 5. Rat Ernst & Young Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Campbell Soup 11/17/2011 CPB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. Of the ind reg public accounting firm. Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of future votes on executive comp. Issuer 1 year Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Harris Corp. 10/28/2011 HRS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of future votes on exe compensation Issuer 1 year For 4. Rat Ernst & Young Issuer For Against 5. Requesting approval to require an independent Issuer Against chairman of the board. Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Microsoft 11/15/2011 MSFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of future votes on executive comp. Issuer 1 year For 4. Rat Deloitte & Touche Issuer For Against 5. Establishment of a Board committee on Issuer For enviornmental sustainability Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Walgreens, Co. 1/11/2012 WAG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approval of 2011 cash based incentive plan Issuer For For 4. Advisory vote on the named executive compensation Issuer For 1 year 5. Frequency of future votes on executive comp. Issuer 1 year Against 6. Prop re an executive equity retnetion policy Issuer Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Applied Materials 3/6/2012 AMAT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve employee stock incentive plan Issuer For For 3. Approve the restated senior exe. Bonus plan Issuer For For 4. Approve comp of named exe officers Issuer For For 5. Rat KPMG Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Hewlett-Packard 3/21/2012 HPQ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg pub a/cing firm Issuer For For 3. Advisory vote on executive compensation Issuer For Against 4. Entitled executives to retain significant stock shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Newmont Mining Corp 4/24/2012 NEM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterHouseCoopers Issuer For For 3. Advisory reold to approve exe. Compensation Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lockheed Martin 4/26/2012 LMT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Youngs Issuer For For 3. Approve compensation for executive officers Issuer For Against 4. Adopt a policy that requires the Board chariman Shareholder Against to be independent director Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Humana Incorp 4/26/2012 HUM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Approval of compensation of executive officers. Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Boeing Co. 4/30/2012 BA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer for For 2. Approve named executive officer compensation Issuer for For 3. Rat Deloitte & Touche Issuer for Against 4. Report on political and trade assoc. contribtuons shareholders Against Against 5. Action by written consent shareholders Against Against 6. Retention of significant stock by former executives shareholders Against Against 7. Extraordinary retirement benefits shareholders Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt IBM Corporation 4/24/2012 IBM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg public accounting firm Issuer For For 3. Advisory vote on executive compensatino Issuer For Against 4. Cumulative voting shareholder Against Against 5. Review political contributions trade assoc. policy shareholder Against Against 6. Lobbying policies and practices shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Progressive Corp 4/20/2012 PGR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2/7. Approve various amended code regulations Issuer For For 8. Approve executive compensaion prgram Issuer For For 9. Performan criteria set forth in 2007 exec. Issuer For bonus plan. For 10. Approve amendment to the 2010 equity Issuer For incentive plan For 11. Approve amendment to 2003 Directors equity Issuer For incentive plan For 12. Rat PricewaterhouseCoopers Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Texas Instruments 4/19/2012 8 TXN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of the company's executive compensatin Issuer For For 3. Rat Ernst & Young Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cigna Corp. 4/25/2012 CI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of executive compensation Issuer For For 3. Rat PricewaterhouseCoopers Issuer For For 4. Approval of executive incentive plan-amended Issuer For No Vote 5. Amend by-laws to declassify board of directors Issuer Not Vote Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt HCA Holdings 4/26/2012 HCA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive officer compensation Issuer For 1 year 4. Frequency of future votes on executive comp. Issuer 1 years Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Direct TV 5/3/2012 DTV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Amende the second amended cert. of inc. Issuer For For 4. Approve compensation of named executive Issuer For Against 5.Prop to adopt policy that there would be no Issuer Against acceleration of performance base equity awards upon change in control. Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Nordstrom, Inc. 5/9/2012 JWN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive management bonus plan Issuer For For 3. Rat idn. Reg. public a/c ing firm Issuer For For 4. Vote to approve executive compensation Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt General Dynamics 5/2/2012 JWN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Selection of ind auditors Issuer For For 3. Vote to approve executive compensation Issuer For For 4. Approval of the 2012 equity comp plan Issuer For against 5. re to a human rights policy shareholder against against 6. re to an independent board chairman shareholder against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Imberly Clark Corp 5/3/2012 KMB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat auditors Issuer For For 3. vote to approve executive compensation Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lam Research 5/10/2012 LRCX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. The adjourunment of the special meeting. Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Dish Network 5/2/2012 DISH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Transact such other business as may properly Issuer For cmoe before the annual meeting Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Gilead Sciences 5/10/2012 GILD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For against 4. Requesting that the board take steps to permit shareholder Against stokhlder action by written consent against 5.Requesting that the board take steps to redeem shareholder Against Gilead's poison pill unless the plan is subject to a stokhlder vote. Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cliff Natural Resources 5/8/2012 CLF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Add provision to allow the board to amend reg. w/o Issuer For shareholder approval For 3. Approve executive comensation Issuer For For 4. Approve 2012 incentive equity plan Issuer For For 5. Approve 2012 executive mgmnt performance plan Issuer For For 6. Rat Deloitte & Touche Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Autoliv, Incorp. 5/8/2012 CLF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3.Approve amended 1997 stok incentive plan Issuer For For 4. Approve Ernst & Young Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cablevision systems 5/18/2012 CVC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Timken Co. 5/8/2012 TKR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Aetna, Incorp. 5/18/2012 AET Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve ind reg public a/cing firm Issuer For For 3. Approve executive compensation Issuer For Against 4. Cumulative voting shareholder Against Against 5. Political contribution shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Gap, Incorp. 5/15/2012 GPS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approval of executive compensation Issuer For Against 4. Ending trade partnerships with Sri Lanka shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt TRW Auto 5/15/2012 TRW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approval of executive compensation Issuer For For 4. Approval of 2012 stock incentive plan Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Exxon Mobil Corp 5/30/2012 XOM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind auditors Issuer For For 3. Approve executive compensation Issuer For Against 4. Independent chairman shareholder Against Against 5. Majority vote for directors shareholder Against Against 6. report on political contributions shareholder Against Against 7. Amendment of EEO policy shareholder Against Against 8. Report on Natural Gas production shareholder Against Against 9. Greenhouse gas emissions goals shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Limited Brands 5/24/2012 LTD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg public a/c's Issuer For For 3. Approve executive compensation Issuer For For 4. Remove supermajority voting requirements Issuer For Against 5. Independent board chairman shareholder Against Against 6. Classified board shareholder Against Against 7. Special meetings of stockholders shareholder Against Against 8. share retention policy shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Limited Brands 5/24/2012 LTD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Youngs Issuer For For 3. Approve executive compensation Issuer For Against 4. Political contributions report shareholder Against Against 5. Director nomination plicy shareholder Against Against 6. Incentive compensation programs shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Advance Auto Parts 5/15/2012 AAP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Reapprove performance objectives Issuer For For 4. Reapprove perf. Objectives in 2004 l/t inc plan Issuer For For 5. Approve 2002 employee stock purchase plan Issuer For For 6. Rat Deloitte & Touche Issuer For Against 7. Voting requirements shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Diamond offshore 5/22/2012 DO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve executive compensation Issuer For For 4. Approve amended compensation plan for executives Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cimarex Energy 5/16/2012 XEC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of executive compensation Issuer For For 3. Rat KPMG Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Chevron Corp 5/30/2012 CVS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat reg public a/c ing firm Issuer For For 3. Approve executive compensation Issuer For Against 4. Exclusive forum provisions shareholder Against Against 5. Independent chairman shareholder Against Against 6. Lobbying disclosure shareholder Against Against 7. Country selection guidelines shareholder Against Against 8. Hydraulic fracturing shareholder Against Against 9. Accident risk oversight shareholder Against 10. Special meetings shareholder Against 11. Independent Director w/environamental expertise shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Raytheon Co. 5/31/2012 RTN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For For 3. Rat of independent auditors Issuer For Against 4. Executive stock retention shareholder Against Against 5. Supplemental executive retirement plans shareholder Against Against 6. Action by written consent shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt UnitedHealth Group 6/4/2012 UNH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote on executive compensation Issuer For For 3. Rat. Deloitte & Touche Issuer For Against 4.Consideration of proposal set forth in the proxy shareholder Against Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Freeport-McMoran 6/14/2012 FCX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of executive compensation Issuer For For 3. Rat Ernst & Young Issuer For Against 4. Selection of a condidate w/enviornmental shareholder Against expertise to be recommended for election to the board. Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The TJX Cos. 6/13/2012 TJX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg pubic a/cing firm Issuer For For 3. Aproval of terms of executive perf. Goals Issuer For under cash incentive plans For 4. Approval of executive compensation Issuer For Hennessy Large Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt AMC Networks Inc. 6/5/2012 AMCX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. KPMG Issuer For For 3. Amended 2011 employee stock plan Issuer For For 4. Approve amended 2011 cash incentive plan Issuer For For 5. Approve 2011 stock plan for non employee directors Issuer For For 6. Approve executive compensation Issuer For For 7. Advisory vote on frequency of compensation Issuer For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hennessy Funds Trust By (Signature and Title)* /s/ Neil J. Hennessy Neil J. Hennessy Principal Executive Officer Date 7/31/12
